RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, filed on 12/16/2021, has been received. Applicant’s Information Disclosure Statement, filed on 1/10/2022, has been received. In the response filed on 12/6/2021, claims 9, 10, and 24-27 were amended. 
Claims 9, 10, 22, and 24-27 are pending. Claims 1-8, 11-21, and 23 are canceled. Claims 9, 10, 22, and 24-27 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/6/2021 and 1/10/2022 have been entered.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:


Claims 9, 10, 22, and 24-27 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Antecedent basis
Claim 9 is rejected because the phrase “the composition” lacks antecedent basis. Claim 9 recites the limitation "wherein the composition increases palatability of the cat foodstuff and imparts an umami taste to a cat" in the last two lines (emphasis added). In the amendment filed on 12/6/2021, Applicant deleted the phrase “a composition” from the claim preamble. The phrase “the composition” lacks antecedent basis. Based on the insufficient antecedent basis for the limitation in the claim, it is not clear what part of the cat foodstuff results in the properties of increased palatability and umami taste. Claims 10 and 24-27 are rejected for the same reason, i.e., the phrase “the composition” lacks antecedent basis.  

Alternative expressions
Claim 9 is indefinite because it is not clear whether the alternative limitations are alternative limitations or whether the claim requires the presence of the alternatively recited components. 
Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” MPEP 2173.05(h).
Claim 9 recites the alternative expressions “(a) one or more nucleotides selected from the group consisting of guanosine monophosphate (GMP), inosine monophosphate (IMP), and a combination thereof”; “(b) a first free amino acid selected from the group consisting of alanine, histidine, and glycine”; and “(c) a second free 
Claim 9 also recites, “the GMP is present”; “the IMP is present”; “the alanine is present”; “the histidine is present”; and “the glycine is present”. 
It is not clear whether the GMP and IMP are alternatives or whether the GMP and IMP are both required. 
It is not clear whether the alanine, histidine, and glycine are alternatives or whether all three of alanine, histidine, and glycine are required. 

Transitional phrases
The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. MPEP 2111.03. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. 
Claim 10 is rejected because the scope of the claim is not clear for the following reasons. Claim 10 depends from claim 9. Claim 9 recites “the alanine is present” and “the glycine is present”. Claim 10 recites “the composition consists essentially of GMP, IMP, Histidine, Praline, and Furaneol”. It is not clear whether claim 10 excludes alanine and glycine. 
Claim 22 is rejected because the scope of the claim is not clear for the following reasons. Claim 22 depends from claim 9. Claim 9 recites a “cat foodstuff consisting essentially of” (a) one or more nucleotides, (b) a first free amino acid, (c) a second free amino acid, and (d) furaneol (emphasis added). Claim 22 recites “the cat foodstuff comprises protein”, fat, and carbohydrate (emphasis added). Claim 22’s “comprising” transitional phrase is broader than claim 9’s “consisting essentially of” transitional phrase. As such, claim 22 opens the claim to include un-recited materials. It is not clear whether the scope of claim 9 includes claim 22’s protein, fat, and carbohydrate. 

Claim 25 is rejected because the scope of the claim is not clear for the following reasons. Claim 25 depends from claim 9. Claim 9 recites “the GMP is present”; “the IMP is present”; “the alanine is present”; “the histidine is present”; and “the glycine is present”. Claim 25 recites “the composition consists essentially of GMP, Histidine, Praline, and Furaneol”. It is not clear whether claim 25 excludes IMP, alanine and glycine. 
Claim 26 is rejected because the scope of the claim is not clear for the following reasons. Claim 26 depends from claim 9. Claim 9 recites “the GMP is present”; “the IMP is present”; “the alanine is present”; “the histidine is present”; and “the glycine is present”. Claim 26 recites “the composition consists essentially of GMP, IMP, Alanine, Praline, and Furaneol”. It is not clear whether claim 26 excludes histidine and glycine. 
Claim 27 is rejected because the scope of the claim is not clear for the following reasons. Claim 27 depends from claim 9. Claim 9 recites “the GMP is present”; “the IMP is present”; “the alanine is present”; “the histidine is present”; and “the glycine is present”. Claim 27 recites “the composition consists essentially of GMP, IMP, Glycine, Proline, and Furaneol”. It is not clear whether claim 27 excludes alanine and histidine. 

Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(d)/ pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 22, and 24-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. MPEP 2111.03. 
The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. 
The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03. 
The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. 
A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format. MPEP 2111.03 III. 

Claim 10 is rejected for failing to include all the limitations of the claim upon which it depends. Claim 10 depends from claim 9. Claim 9 recites “the alanine is present” and “the glycine is present”. Claim 10 recites “the composition consists essentially of GMP, IMP, Histidine, Praline, and Furaneol”. If claim 10 excludes alanine and glycine, which are required to be present in claim 9, then claim 10 fails to include all the limitations of the claim upon which it depends.
consisting essentially of” (a) one or more nucleotides, (b) a first free amino acid, (c) a second free amino acid, and (d) furaneol (emphasis added). Claim 22 recites “the cat foodstuff comprises protein”, fat, and carbohydrate (emphasis added). Claim 22’s “comprising” transitional phrase is broader than claim 9’s “consisting essentially of”  transitional phrase. As such, claim 22 opens the claim to include un-recited materials. 
Claim 24 is rejected for failing to include all the limitations of the claim upon which it depends. Claim 24 depends from claim 9. Claim 9 recites “the GMP is present”; “the IMP is present”; “the alanine is present”; “the histidine is present”; and “the glycine is present”. Claim 24 recites “the composition consists essentially of GMP, IMP, Histidine, Threonine, and Furaneol”. If claim 24 excludes alanine and glycine, which are required to be present in claim 9, then claim 24 fails to include all the limitations of the claim upon which it depends.
Claim 25 is rejected for failing to include all the limitations of the claim upon which it depends. Claim 25 depends from claim 9. Claim 9 recites “the GMP is present”; “the IMP is present”; “the alanine is present”; “the histidine is present”; and “the glycine is present”. Claim 25 recites “the composition consists essentially of GMP, Histidine, Praline, and Furaneol”. If claim 25 excludes IMP, alanine, and glycine, which are required to be present in claim 9, then claim 25 fails to include all the limitations of the claim upon which it depends.
Claim 26 is rejected for failing to include all the limitations of the claim upon which it depends. Claim 26 depends from claim 9. Claim 9 recites “the GMP is present”; “the IMP is present”; “the alanine is present”; “the histidine is present”; and “the glycine is present”. Claim 26 recites “the composition consists essentially of GMP, IMP, Alanine, Praline, and Furaneol”. If claim 26 excludes histidine and glycine, which are required to be present in claim 9, then claim 26 fails to include all the limitations of the claim upon which it depends.
Claim 27 is rejected for failing to include all the limitations of the claim upon which it depends. Claim 27 depends from claim 9. Claim 9 recites “the GMP is present”; “the IMP is present”; “the alanine is present”; “the histidine is present”; and “the glycine 

Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 10, 22 and 24-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imafidon et al., US 2005/0142169 A1; in view of Michel-SaIaun et al., WO 2013/007639 A1; as evidenced by Janczuk et al., US 2013/0011345 A1; and Taylor et al., Food Flavour Technology. 

Claim Interpretation
The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” 
In the present case, the specification and/or claims fail to identify what the basic and novel characteristics actually are. Therefore, the phrase “consisting essentially of” will be construed as equivalent to “comprising.”


Prior Art
Regarding claim 9: Imafidon discloses a pet foodstuff (para 0002; 0073; 0074). Imafidon discloses foodstuff for companion animals (para 0030), which include cats (para 0030 and 0035). Imafidon discloses the food comprises a palatability enhancing amount of one or more alpha cyclic enolone compounds (para 0005). Imafidon discloses the alpha cyclic enolone compound may be a furaneol (para 0008). 

Furaneol in a concentration between 0.001 ppm and 40 ppm (claim 9, ln. 9 and 17-18)
Imafidon discloses the palatability enhancing amount of the alpha cyclic enolone compound, which may be furaneol, is from about 1 to about 10,000 ppm (para 0041-0042). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. 

Nucleotides (claim 9, ln. 3); first amino acid (claim 9, ln. 5); second amino acid (claim 9, ln. 7)
Imafidon discloses the composition may include other organoleptic substances (para 0066), palatability additives (para 0068), amino acids (para 0075), and palatability enhancers (para 0075). 
Imafidon does not disclose GMP or IMP; a first amino acid selected from alanine, histidine, or glycine; or a second amino acid selected from proline, or threonine. 
Michel-SaIaun is drawn to a palatability-enhancing composition for pet food (p. 1, ln. 5-6) and cat food (p. 1, ln. 9). Michel-SaIaun discloses a cat foodstuff (cat food, p. 12, ln. 15) comprising a palatability enhancer comprising inorganic phosphate (p. 15, ln. 22-26) and free amino acids (p. 1, ln. 7). Michel-SaIaun discloses the composition produces pet foods having enhanced palatability (p. 1, ln. 7-8). 
NOTE: See below for more detailed explanations of specific nucleotides, amino acids, and concentrations of both. 


Nucleotides selected from GMP and IMP; GMP in an amount between 0.018% and 1.8% by weight; IMP in an amount between 0.017% and 1.7% by weight; wherein the combination of GMP and IMP in an amount between 0.018% and 1.8% by weight 
Michel-SaIaun discloses inorganic phosphate present in a range of 0.01 to 75 wt. % (p. 15, ln. 22-26). Michel-SaIaun discloses inorganic phosphates include monophosphates (p. 15, ln. 12). Michel-SaIaun discloses monophosphates include guanosine monophosphate (GMP) and inosine monophosphate (IMP, p. 9, ln. 2). 
It would have been obvious to one of ordinary skill in the art at the time of invention to select GMP, IMP, or a combination thereof because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Michel-SaIaun discloses monophosphates including guanosine monophosphate (GMP) and inosine monophosphate (IMP). As such, the selection of GMP, IMP, or a combination thereof is prima facie obvious. 

A first free amino acid selected from the group consisting of alanine, histidine, and glycine; between 0.088% and 4.5% alanine; between 0.15% and 7.8% histidine; and between 0.074% and 3.8% glycine 
Michel-SaIaun discloses the mixture of free amino acids comprises at least four amino acids selected from the group that includes alanine (Ala), histidine (His), glycine (Gly), and proline (Pro, p. 13, ln. 7-9). Michel-SaIaun discloses free amino acids (p. 2, ln. 6). Michel-SaIaun discloses between 0.08 to 30 wt. % alanine (Ala, p. 13, Table 2); 0.01 to 10 wt. % histidine (His, p. 13, Table 2); and between 0.04 to 20 wt. % glycine (Gly, p. 13, Table 2). 

A second free amino acid selected from the group consisting of proline and threonine 
Michel-SaIaun discloses proline (Pro, p. 13, Table 2). Michel-SaIaun discloses the mixture of free amino acids also includes an additional free amino acid selected from a group that includes threonine (Thr, p. 15, ln. 4). 

In addition to the reasons above, the combination of components and their concentrations are prima facie obvious for the following additional reasons: 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 
In the present case, both the present invention and the prior art use the claimed composition for the same purpose, i.e., a palatability enhancer. Imafidon discloses the palatability enhancing amount of furaneol (see above). Michel-SaIaun suggests the conventional nature of a palatability enhancing composition comprising nucleotides (GMP and IMP, p. 9, ln. 2) and free amino acids including alanine (Ala), histidine (His), glycine (Gly), proline (Pro, p. 13, ln. 7-9) and threonine (Thr, p. 15, ln. 4).
In the parlance of MPEP 2144.05 II, based upon the teaching of the prior art, the amount of free amino acid, nucleotide, and furaneol represent the mere carrying forward of an original patented conception involving only change of proportions or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, the concentrations are not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
In the parlance of In re Levin the amount of amino acid, nucleotide, and furaneol represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Properties 
The phrases “a first free amino acid that activates a cat umami receptor”; “a second free amino acid that does not activate the cat umami receptor”; and “wherein the composition increases palatability of the cat foodstuff and imparts an umami taste to a cat” do not patentably distinguish the claimed product from the prior art for the following reasons. 
First, the phrases represent a properties flowing from a future intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. Umami taste does not exist in of itself. Umami taste is a sensory perception upon the consumption of a product. As 
Second, the property of exhibiting umami taste represents a known property of the claimed ingredients. As evidenced by Taylor et al., Furaneol is known to affect the umami impressions of other flavour compounds (p. 96, 4.4.3 section). As evidenced by Janczuk et al., US 2013/0011345 A1, known compounds that exhibit umami include GMP, IMP, alanine, histidine, and glycine (para 0004). It is noted that Janczuk includes cat food as a foodstuff (para 0022). 
Third, the discovery of a new property or use of a previously known composition, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known composition. MPEP 2112 I and In re Spada, 15 USPQ 2d, 1655. In the present case, the prior art suggests the claimed nucleotides, free amino acids, and furaneol. As such, the “discovery” that the first amino acid that “activates a cat umami receptor”, a second amino acid that “does not activate the cat umami receptor”, and that the composition exhibits an umami taste to a cat cannot impart patentability to the claims.

Regarding claims 10 and 24-27: Imafidon discloses furaneol (para 0008). Michel-SaIaun discloses guanosine monophosphate (GMP) and inosine monophosphate (IMP, p. 9, ln. 2). Michel-SaIaun discloses the mixture of free amino acids comprises at least four amino acids selected from the group that includes alanine (Ala), histidine (His), glycine (Gly), and proline (Pro, p. 13, ln. 7-9). Michel-SaIaun discloses the mixture of free amino acids also includes an additional free amino acid selected from a group that includes threonine (Thr, p. 15, ln. 4). 
With respect to the various combinations of nucleotides, free amino acids, and furaneol: It would have been obvious to one of ordinary skill in the art at the time of invention to select the recited combinations of nucleotides, free amino acids, and furaneol because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. 
Regarding claim 22: Imafidon discloses protein in amounts of 5-70%, 10-70%, and 10-60% (para 0048). Imafidon discloses fat in amounts of 2-50%, 5-50%, and 5-40% (para 0049). Imafidon discloses carbohydrate (para 0051). All weights discussed in Imafidon are on a weight basis (see e.g., 0042; 0067; Examples para 0081-0094). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. 
Furthermore, the discussions of MPEP 2144.05 II and In re Levin apply here as above. Imafidon discloses the conventional nature of food comprising protein and fat. In the parlance of MPEP 2144.05 II, based upon the teaching of the prior art, the amount of protein and fat represent the mere carrying forward of an original patented conception involving only change of proportions or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, the concentrations are not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the parlance of In re Levin the amount of protein and fat represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application number 14/438834
Claims 9, 10, 22, and 24-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 22, and 24-34 of copending Application No. 14/438834 in view of Michel-SaIaun et al., WO 2013/007639 A1.
‘834 claims a cat foodstuff comprising a first amino acid that activates a cat umami receptor selected from the group consisting of alanine, histidine, glycine, and a mixture of two or more thereof (claim 9 and 10); a second amino acid that does not activate the cat umami receptor selected from the group consisting of threonine, proline, and a mixture thereof (claim 9 and 10); and furaneol (claims 9 and 10). ‘834 claims the concentrations (claim 9). ‘834 claims the umami property of the composition (claim 9). ‘834 claims protein and fat concentrations (claim 22). 
‘834 does not claim GMP and/or IMP.
Michel-SaIaun is drawn to a palatability-enhancing composition for pet food (p. 1, ln. 5-6) and cat food (p. 1, ln. 9). Michel-SaIaun discloses a cat foodstuff (cat food, p. 12, ln. 15) comprising a palatability enhancer comprising inorganic phosphate (p. 15, ln. 22-26) and free amino acids (p. 1, ln. 7). Michel-SaIaun discloses monophosphates include guanosine monophosphate (GMP) and inosine monophosphate (IMP, p. 9, ln. 2). Michel-SaIaun discloses inorganic phosphate present in a range of 0.01 to 75 wt. % 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include a palatability enhancer in a pet foodstuff, as claimed in ‘834, comprising 0.01 to 75 wt. % of GMP and/or IMP, alanine, histidine, glycine, proline, and threonine, as taught in as taught in Michel-SaIaun, to obtain a pet foodstuff comprising furaneol, 0.01 to 75 wt. % GMP and/or IMP, alanine, histidine, glycine, proline, and threonine. One of ordinary skill in the art at the time the invention was filed would have been motivated to include a palatability enhancer comprising GMP, IMP, alanine, histidine, glycine, proline, and threonine because it produces pet foods having enhanced palatability (Michel-SaIaun, p. 1, ln. 7-8).
Furthermore, the discussions of MPEP 2144.05 II and In re Levin apply here as above. In the parlance of MPEP 2144.05 II, the concentration of nucleotides, amino acid and furaneol represent the mere carrying forward of an original conception involving only change of proportions or the substitution of equivalents doing the same thing, by substantially the same means. Therefore, the concentrations are not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the parlance of In re Levin the concentration of amino acid and furaneol represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
The phrases that the amino acids do or do not “activate an umami receptor” do not patentably distinguish the claimed product from ‘834 in view of Michel-SaIaun. The phrases represents a properties flowing from a future intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. The phrases represent the “discovery” of a property in a known composition. The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from the In re Spada, 15 USPQ 2d, 1655.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive. 
35 USC 103
Synergistic result (remarks, p. 4-6)
Greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness of the claims. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. MPEP 716.02(a).
Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d).
Applicant argues the specification asserts synergistic results (remarks, p. 4-6). Examiner is not persuaded by this discussion. The assertion of synergistic results in not a demonstration of synergistic results.
Applicant argues the examples in the specification demonstrate that the claimed concentrations are critical (remarks, p. 5). Examiner is not persuaded by this argument. The examples are not commensurate in scope with the claimed invention. 
Table summarizing Examples 1-5: 
Example
Claim not commensurate with example:
Example 1: Cat preference for water containing 25 mM histidine + 25 mM proline + 2.5 mM Ajitide + 4 ppm furaneol compared to water containing 50 mM 


Example 2: Cat preference for water containing 25 mM histidine + 25 mM proline + 2.5 mM Ajitide + 4 ppm furaneol compared to water containing 50 mM proline + 2.5 mM Ajitide + 4 ppm furaneol
The claims do not recite cat water containing 25 mM histidine + 25 mM proline + 2.5 mM Ajitide + 4 ppm furaneol. 

Example 3: Cat preference for water containing 25 mM histidine + 25 mM threonine + 2.5 mM Ajitide + 4 ppm furaneol compared to water containing 25 mM threonine + 2.5 mM Ajitide + 4 ppm furaneol.
The claims do not recite cat water containing 25 mM histidine + 25 mM threonine + 2.5 mM Ajitide + 4 ppm furaneol. 

Example 4: Cat preference for water containing 25 mM histidine + 25 mM proline + 2.5 mM GMP + 4 ppm furaneol compared to water containing 25 mM histidine + 25 mM proline + 2.5 mM GMP
The claims do not recite cat water containing 25 mM histidine + 25 mM proline + 2.5 mM GMP + 4 ppm furaneol
Example 5: Cat preference for water containing 25 mM histidine + 2.5 mM Ajitide + 4 ppm furaneol compared to water containing 75 mM alanine + 25 mM proline + 2.5 mM Ajitide + furaneol.
The claims do not recite cat water containing 25 mM histidine + 2.5 mM Ajitide + 4 ppm furaneol


Applicant argues the Declaration filed on 9/18/2019 demonstrated that food intake preference is the same independently of the type of food product tested (remarks, p. 5, last para). Examiner is not persuaded by this argument for the reasons presented in the Declaration under 37 CFR 1.132 section of the office action mailed on 10/7/2019. 
Applicant argues a non-patent literature document (“Guideline on the demonstration of palatability of veterinary medicinal products”) supports the notion that water tests are equivalent to feed tests (remarks, p. 5-6). Examiner is not persuaded by this argument for the following reasons. First, the evidence is not in the form of a direct or indirect comparison of the claimed invention with the closest prior art. Per MPEP 716.02 (b), evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The cited NPL document is directed to palatability studies for all oral dosage forms of pharmaceutical veterinary medicinal products (p. 3, Executive summary). The present claims and prior art are not drawn to oral dosage forms of 

Double Patenting
Applicant makes no substantive response to the double patenting rejections (remarks, p. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619